Citation Nr: 0421086	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  99-19 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a malignant brain 
tumor, including asserted as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to service 
connection for a brain tumor, to include as being due to 
exposure to herbicides (Agent Orange).

In December 2000 and July 2003, the Board remanded the matter 
to the RO for additional development and adjudication.  That 
development and adjudication having been completed, the claim 
is once again before the Board.

During the course of this appeal, the veteran's claims folder 
was transferred to the Cleveland, Ohio, RO.

While this matter was pending before the Board, the appellant 
submitted additional documents, including a VA examination 
report dated in December 2003, for consideration.  The 
veteran failed to submit an accompanying waiver of RO 
consideration.  Because these documents are duplicative of 
evidence already contained in the claims file, however, the 
Board need not remand this matter for prior RO consideration 
before adjudicating this claim.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and 
was exposed to herbicides, including Agent Orange.

2.  The veteran is not shown to have a malignant glomus tumor 
or any other disease determined by VA to be associated with 
presumed exposure to Agent Orange in connection with service 
in the Republic of Vietnam during the Vietnam era.  

3.  The evidence of record establishes that the veteran has 
an astrocytoma glioma tumor, which was first manifested more 
than 21 years after service, and is not related to disease or 
injury in service, including his exposure to herbicides, such 
as Agent Orange.


CONCLUSION OF LAW

The veteran's astrocytoma glioma tumor was not incurred in or 
aggravated by active service, nor may its incurrence during 
service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim of service connection for malignant brain 
tumor, and that the requirements of the VCAA have in effect 
been satisfied.

In April 2003, the veteran was provided with a VA examination 
to determine the nature and extent of his brain cancer and to 
obtain an opinion as to the etiology of this condition.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  As follow-up 
to this examination, the veteran was also afforded two VA 
medical opinions on this question in May 2003 and December 
2003.  The veteran and his representative have been provided 
with a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially advised them of the evidence needed by the 
veteran to prevail on the claim.  In the foregoing documents 
and in the RO's June 2001 and December 2003 letters, VA 
notified the veteran of the evidence of record as well as 
that needed to substantiate his claim, and offered to assist 
him in obtaining any relevant evidence.  By way of these 
communications, VA gave notice of what evidence the appellant 
needed to submit, what evidence VA would try to obtain, and 
invited him to file any evidence that might support his 
claim, including any that might be in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  There is no identified evidence that has not 
been accounted for, i.e., the veteran submitted and 
identified all pertinent evidence that he had in his 
possession.  Further, the veteran and his representative have 
been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a third remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development, and there is no reasonable possibility that 
further assistance would aid the veteran in substantiating 
his claim.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

In this case, the veteran seeks service connection for a 
malignant brain tumor, which he contends is attributable to 
Agent Orange exposure during his period of service in 
Vietnam.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as cancers, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for cancers is 
one year.  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  Indeed, VA has conceded exposure in this case.  And 
if a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including malignant glomus 
tumor, will be established even though there is no record of 
such disease during service.  Id.; 38 C.F.R. § 3.309(e).

After a careful review of the lay and medical evidence, the 
Board concludes that the weight of the evidence is against 
the veteran's claim.  Central to this determination is the 
Board's finding that the veteran suffers from a malignant 
astrocytoma glioma tumor, and that he does not have a 
malignant glomus tumor.

As a preliminary matter, the Board observes that the veteran 
does not contend, and the evidence does not show, that he had 
a cancer of any kind to a compensable degree during service 
or within one year of his discharge.  Indeed, the earliest 
evidence that the veteran had any form of cancer was in 
February 1993, more than 21 years subsequent to his discharge 
from active duty, when he was diagnosed as having astrocytoma 
glioma.  Thus, although the Board has reviewed the lay and 
medical evidence in detail, because it is clear that the 
veteran has been diagnosed as having a malignant brain tumor, 
the Board will focus its discussion on whether the veteran's 
condition is related to service.  See Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

First, in order to help establish service connection for his 
condition, the veteran submitted the statement of Dr. Glenn 
Fortini.  In his statement dated in April 1999, Dr. Fortini 
stated that the veteran had a seizure disorder secondary to 
glioma.  On the question of etiology, the physician concluded 
that, since the veteran served in Vietnam where he was 
exposed to Agent Orange "it is appropriate to consider that 
the tumor itself could have been related to such exposure."

Next, to eliminate any question as to the identity of the 
veteran's cancer and the etiology of the disease, in April 
2003, the veteran was afforded a pertinent VA examination.  
In the examination report, the VA physician, after reviewing 
the veteran's claims folder and physically examining him, 
diagnosed the veteran with astrocytoma glioma.  The physician 
then went on to state that "[n]ot knowing the epidemiology 
of this tumor, as to whether or not it could be related to 
military service I would give the opinion that it is as 
likely as not related to military service and possibly Agent 
Orange.  This is a slow growing tumor, onset impossible to 
determine."

After this examination, the veteran's file was again reviewed 
in order to clarify whether the veteran's diagnosed 
condition, astrocytoma glioma, was the same as a malignant 
glomus tumor and to provide and opinion as to whether it is 
at least as likely a not that the veteran's condition, 
whatever it is, was due to any incident in service.  This 
review was conducted in May 2003.  The examiner thoroughly 
reviewed the veteran's claims file and reaffirmed the 
veteran's diagnosed condition as astrocytoma.  The examiner 
also ruled out a diagnosis of malignant glomus tumor, stating 
that "there is no evidence in the C-file that this patient 
has a malignant glomus tumor and malignant glomus tumor is a 
special, quite rare tumor with a separate and distinct 
etiologic origin and separate and distinct clinical 
pathological features and this tumor was not diagnosed as a 
glomus tumor, this was an astrocytoma."  On the question of 
origin, the examiner opined, "I have searched the medical 
files and medical literature for etiology of astrocytoma.  
Astrocytoma is not one of the conditions which has been shown 
to be associated with Agent Orange, I'm not aware of any 
specific etiologic agents which this veteran has been exposed 
in service which would more likely than not cause an 
astrocytoma of the brain with any degree of medical 
certainty.  Given the medical evidence in the claims file and 
the medical literature thus far I'm not able to make this 
association on a more likely than not basis that his tumor 
was caused by service per se."  

In December 2003, the veteran's file was again examined in 
order to obtain a medical opinion on the question of whether 
or not the veteran's brain tumor was at least as likely as 
not due to any incident in service.  The VA examiner again 
reviewed the veteran's claims file and found that "I am not 
able to discern any events in service, which could have 
caused this particular type of brain cancer."

In light of the foregoing, the Board but must deny this claim 
because the weight of the medical evidence is against a 
finding that the veteran's astrocytoma glioma is related to 
service or to any incident of service origin.  As noted 
above, if a veteran was exposed to an herbicide agent during 
active military, naval, or air service, presumptive service 
connection for malignant glomus tumor will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).  In this case, however, 
the veteran has not been diagnosed with malignant glomus 
tumor; his tumor is an astrocytoma glioma, which the VA 
examiner noted was a "quite rare tumor with a separate and 
distinct etiologic origin and separate and distinct clinical 
pathological features."  And because the veteran's condition 
is not among the presumptive conditions noted in 38 C.F.R. 
§ 3.309(e), the presumption set out in this section is 
unavailable in this case as a basis for establishing service 
connection.  Further, the Secretary of VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition not specifically 
determined by the Secretary to warrant a presumption of 
service connection.  See 67 Fed. Reg. 42,600-42,608 (June 24, 
2002).  

In addition, the medical evidence is also against a finding 
that the veteran's diagnosed condition is of service origin 
independent of the Agent Orange presumption.  In reaching 
this determination, the Board acknowledges that the record 
contains the opinions of Dr. Fortini and the April 2003 VA 
examiner indicating that the veteran's condition may be due 
to his exposure to Agent Orange in service.  

The Board finds more persuasive, however, the conclusions 
reached by the May and December 2003 VA examiner.  This 
examiner thoroughly reviewed the veteran's claims file and 
conducted independent research on the question of the 
etiology of the veteran's exact form of cancer, something not 
done by either Dr. Fortini or the April 2003 VA examiner.  
Specifically, the May and December 2003 VA examiner found 
that "I have searched the medical files and medical 
literature for etiology of astrocytoma.  Astrocytoma is not 
one of the conditions which has been shown to be associated 
with Agent Orange."  This examiner then went further and 
stated "I'm not aware of any specific etiologic agents which 
this veteran has been exposed in service which would more 
likely than not cause an astrocytoma of the brain with any 
degree of medical certainty.  Given the medical evidence in 
the cfile and the medical literature thus far I'm not able to 
make this association on a more likely than not basis that 
his tumor was caused by service per se."  And after being 
asked to again review the question of nexus outside the 
context of Agent Orange, the VA examiner opined in his 
December 2003 report that "I am not able to discern any 
events in service, which could have caused this particular 
type of brain cancer."

In contrast, as noted above, neither Dr. Fortini nor the 
April 2003 VA examiner researched the question of etiology as 
it relates to the veteran's condition and his exposure to 
Agent Orange.  And the Board further finds that Dr. Fortini's 
statement on this question is too equivocal to serve as the 
basis of a finding of service connection.  Dr. Fortini merely 
noted, "it is appropriate to consider that the tumor itself 
could have been related to such exposure," but failed to 
further indicate which position he would advocate in this 
case.  In addition, while the April 2003 examiner found that 
"I would give the opinion that it is as likely as not 
related to military service and possibly Agent Orange" she 
also admitted "[n]ot knowing the epidemiology of this 
tumor" and that "This is a slow growing tumor, onset 
impossible to determine."

Based on the foregoing, the veteran's claim of service 
connection for a malignant brain tumor must be denied.  
Although the Board does not question the sincerity of the 
veteran's conviction that he has a malignant brain tumor that 
is related to his Agent Orange exposure, the Board notes 
that, as a lay person, the veteran is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since the weight of the 
medical evidence is against a showing that the veteran's 
condition is related to service, to include his exposure to 
herbicides such as Agent Orange while serving in Vietnam, 
there is no basis upon which to establish service connection 
for his malignant brain tumor.


ORDER

Service connection for a malignant brain tumor, including 
asserted as due to Agent Orange exposure, is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



